Action by the infant plaintiff, by her guardian ad litem, to recover damages for personal injuries sustained as the result of the alleged negligence of defendant in installing a radiator from five and a half inches to seven inches from a wall so that thereby the infant was enabled to squeeze her body between the rear of the radiator and the wall and thus come in contact with the radiator and sustain burns; and by the father of the infant for medical expenses and loss of services. Judgment reversed on the law and the facts, without costs, and the complaint dismissed on the law, without costs. There was no actionable negligence. In any event the verdict is contrary to the weight of the credible evidence. Hagarty, Acting P. J., Cars-well, Johnston, Adel and Lewis, JJ., concur.